          Case 1:18-cv-00289-JEB Document 46-1 Filed 08/25/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA

    GILBERTO RODRIGUEZ CHAVERRA                   )
                                                  )
         Plaintiff,                               )
                                                  )
    v.                                            )    Civil Action No.: 1:18-cv-289-JEB
                                                  )
    U.S. IMMIGRATION AND CUSTOMS                  )
    ENFORCEMENT, et al.,                          )
                                                  )
         Defendants.                              )


          PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT


                                       Introduction

         Upon receiving a properly addressed and formatted request to the correct agency

component, the agency “shall make the records promptly available to the person.” 5

U.S.C. § 552(a)(3)(A) (the Promptly Available Requirement). More than three years

after submitting his first Freedom of Information Act (FOIA) request, and more than 2

½ years since filing this action, Plaintiff Gilberto Rodriguez Chaverra (Mr. Chaverra) is

still waiting for Defendant U.S. Immigration and Customs Enforcement (ICE) to make

available the records he seeks. ICE’s response – “keep waiting until at least February

2018” – violates the Promptly Available Requirement. Here therefore respectfully moves

for partial summary judgment.

                                           Facts

         Plaintiff is the stepfather and Estate Administrator of 27 year-old Deferred Action

for Childhood Arrivals (DACA) recipient Jeancarlo Alfonso Jimenez Joseph (Jean). 1



1   Pronounced “Gene.”
                                              1
         Case 1:18-cv-00289-JEB Document 46-1 Filed 08/25/20 Page 2 of 3




        is nothing “prompt” about a nearly 3 ½ year delay, and because records the

agency refuses to release in a timely fashion are not “available” to Mr. Chaverra.

        The material facts underlying this Motion are undisputed. The text of the FOIA is

straightforward. Congress’ purpose and intent are pellucid. Plaintiff made FOIA

requests to ICE beginning on June 1, 2017 – just two weeks after his stepson, Jeancarlo

Jimenez Joseph (Jean)’s 2 lifeless body was found hanging inside a solitary confinement

cell at ICE’s privately owned, for-profit Stewart Detention Center. ICE has not made all

agency records responsive to Plaintiff’s request available in the thirty-nine months that

have passed since then. ICE does not intend to do so until February 2021, at the earliest.

ICE is therefore unlawfully withholding agency records by violating the Promptly

Available Requirement. This Court has the power to declare that withholding unlawful

and enjoin it.

        Pursuant to LCvR 7(h), Plaintiff attaches hereto a statement of material facts as

to which he claims there is no genuine issue, a Memorandum of Points and Authorities

in support of his Motion, and a Proposed Order. Based on the facts and law therein,

Plaintiff respectfully moves that this Court

        (a) Declare that ICE violated the Promptly Available Requirement and enter

partial summary judgment in Plaintiff’s favor; and

        (b) Order ICE to complete its production of all responsive agency records by no

later than October 31, 2020.



Dated: August 25, 2020                         Respectfully submitted,

                                               /s/ R. Andrew Free

2   Pronounced “Gene”.
                                                2
Case 1:18-cv-00289-JEB Document 46-1 Filed 08/25/20 Page 3 of 3




                              R. ANDREW FREE, DDC Bar No.59830
                              P.O. Box 90568
                              Nashville, TN 37209
                              Tel. 844-321-3221
                              Fax: 615-829-8959
                              Andrew@immigrantcivilrights.com
                              Counsel for the Plaintiff




                              3
